PER CURIAM.
We affirm the trial court’s entry of directed verdict holding that the bridge tender did not owe a duty of care to appellees. See McCain v. Florida Power Corp., 593 So.2d 500 (Fla.1992). Further, we affirm the trial court’s Order Granting New Trial. However, we remand to the trial court to conduct a jury trial only as to the issue of apportionment of fault between appellants and appel-lees. See Nash v. Wells Fargo Guard Servs., Inc., 678 So.2d 1262 (Fla.1996); see also Schindler Elevator Corp. v. Viera, 693 So.2d 1106 (Fla. 3d DCA), review denied, 700 So.2d 687 (Fla.1997).
AFFIRMED; REMANDED WITH DIRECTIONS.
STONE, C.J., and GUNTHER and SHAHOOD, JJ., concur.